DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.  Claims 6, 9, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3. Claims 6 and 9 are specifying the fluoride salt. However, there is a lack of antecedent basis for said limitation since claims 5 and 8 recite a fluoride salt, an acid and a base used alternatively, and there is no positive recitation of the use of fluoride salt.
Claim 15 refers to a method for polymerizing a silyl-containing (meth)acrylate monomer, also referring to “copolymerization” via radical-initiated polymerization. However, since the silyl-containing monomer in the polymerization maybe one monomer, it is not clear what “copolymerization” is assumed in said claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.  Claims 1-2, 4, 10-11, 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Uchida et al (JP 62-295905, based on machine English translation) (Uchida’905).

5.  As to instant claims 1, 10, Uchida’905 discloses plastic material produced by homopolymerizing or copolymerizing a silicon-containing unsaturated ester represented by Formula I (p. 2, left and right columns; p. 1, lines 15-31 of the translation):


    PNG
    media_image1.png
    78
    337
    media_image1.png
    Greyscale
Formula I

Specifically, a compound of formula II below (Table 1, as to instant claims 2, 7, 10, 11):

    PNG
    media_image2.png
    100
    387
    media_image2.png
    Greyscale
Formula II

The copolymerized monomers comprise ethylene glycol dimethacrylate (p. 1, lines 31-35 of the translation); the exemplified comonomer is triethylene glycol dimethacrylate (3G in Table 3, p. 2, lines 35-40, as to instant claims 4, 13) and polymerization is conducted in the presence of radical initiators such as peroxides (p. 1, lines 31-33 of the translation), and thus appears to be copolymerization via radical-initiated polymerization of acrylate groups.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  Claims 1-4, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Uchida et al (US 4,723,025) (Uchida’025) in view of Watanabe et al (US 5,695,851).

7. As to instant claim 1-2, Uchida’025 discloses a three-dimensional cross-linked polymer produced by homopolymerization of copolymerization of silane monomers in the presence of free radical polymerization initiator (col. 2, lines 40-54), the silane monomer is having the following formula I (col. 1, lines 45-62):


    PNG
    media_image3.png
    84
    493
    media_image3.png
    Greyscale

Since the polymerization is conducted in the presence of the free radical initiators and the monomer contains ethylenically unsaturated acrylate group, said process appears to be (co)polymerization via radical-initiated polymerization of acrylate groups.

8. Though Uchida’025 recites said silane monomers are copolymerized, Uchida’025 does not explicitly recite the comonomer being isocyanurate (meth)acrylate as presented in instant claims and 12.

9. However, Watanabe et al discloses a cross-linkable composition used for making cured products (col. 1, lines 5-10), wherein the composition comprises a combination of:
a) a crosslinking polymerizable compound having at least two (meth)acryloyloxy groups in the molecule (col. 2, lines 39-45);
b) a silane/(meth)acrylate compound having the following formula III (col. 2, lines 45-65):


    PNG
    media_image4.png
    62
    246
    media_image4.png
    Greyscale
 Formula III

c) a radiation polymerization initiator (col. 3, lines 15-20),
wherein the crosslinking polymerizable compound a) comprises:
   a-1) urethane (meth)acrylate produced by a reaction of a triisocyanate of the formula IV with 2-hydroxyethyl (meth)acrylate (col. 6, lines 25-45):


    PNG
    media_image5.png
    187
    260
    media_image5.png
    Greyscale
Formula IV
Wherein R10 is allylene of 1-10 carbon atoms, i.e. includes 6 carbon atoms (col. 6, lines 35-37), or in addition to the compound a-1) further the compound a-2) (col. 6, lines 51-55), which is:
  a-2) 2-hydroxypropyl (meth)acrylate (col. 6, lines 55-65, as to instant claims 4, 13).
The polymerization and curing take place by applying high-energy radiation such as ultraviolet light (col. 10, lines 15-20, as to instant claim 14).

10. It is noted that 2-hydroxyethyl acrylate is having the structure of Formula V below:


    PNG
    media_image6.png
    136
    359
    media_image6.png
    Greyscale
 Formula V
and the reaction of the compound of Formula IV, having R10 equal to 6, with 2-hydroxyethyl acrylate (Formula V) produces the compound presented in instant claims 3 and 12.

11. Thus, the compound a) is cited as cross-linking polymerizable (col. 4, lines 20-24), i.e. owing to the presence of three (meth)acryloyl groups such compound provides high level of cross-linking.

12. Since both Uchida’025 and Watanabe et al  are related to cross-linked/cured polymer structures based on silane (meh)acrylate monomers and produced by radical copolymerization of said silane (meth)acrylate monomers with other comonomers, and thus belong to the same field of endeavor, wherein Watanabe et al discloses the use of a cross-linking urethane (meth)acrylate produced by a reaction of a compound of Formula IV above with 2-hydroxyethyl acrylate of Formula V above, having three acryloyl terminal groups available for cross-linking, therefore, based on the combined teachings of Watanabe et al  and Uchida’025, it would have been obvious to a one of ordinary skill in the art to choose and use, or obvious to try to use the cross-linking urethane (meth)acrylate produced by a reaction of a compound of Formula IV above with 2-hydroxyethyl acrylate (Formula V) of Watanabe et al alone or in combination with 2-hydroxypropyl (meth)acrylate as the comonomers used in the copolymerization process to produced cross-linked polymer structure of  Uchida’025, so to ensure a sufficient and desired level of cross-linking of said polymer structure of Uchida’025, as well, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention.Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
13.  Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al (US 4,723,025) (Uchida’025) in view of Watanabe et al (US 5,695,851) and Camerino et al, RSC Adv, 2018, 8, 1884 (submitted in IDS of 06/15/20).

14.  The discussion with respect to Uchida et al (US 4,723,025) (Uchida’025) in view of Watanabe et al (US 5,695,851) set forth in paragraphs 6-12 above is incorporated here by reference.

15. Uchida’025 in view of Watanabe et al do not teach a method comprising reacting the produced copolymer with a fluoride salt to cleave silicon-carbon network.

16. However, Camerino et al discloses a process for disassembly of silyl-containing compounds by cleaving Si-C bonds, comprising reacting the silyl-based compounds with a fluoride ion, specifically tetrabutylammonium fluoride, cesium fluoride, sodium fluoride or potassium fluoride (p. 1884, right column, bottom paragraph; p. 1885, scheme 1).

17. Since the addition of fluoride ions such as tetrabutylammonium fluoride, cesium fluoride, sodium fluoride or potassium fluoride to Si-C based compounds provides cleavage of Si-C bonds as shown on Scheme 1 and 2 of Camerino et al, therefore, given a cleavage of Si-C bonds in the copolymer of Uchida’025 in view of Watanabe et al is desired, it would have been obvious to a one of ordinary skill in the art to subject the copolymer of Uchida’025 in view of Watanabe et al to a reaction with tetrabutylammonium fluoride, cesium fluoride, sodium fluoride or potassium fluoride, so to disassembly said copolymer as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale

    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
18. Claims 7, 17 is rejected under 35 U.S.C. 103 as being unpatentable over  Chung (US 4,478,876).

19. Chung discloses a hard coating composition curable upon exposure to ultraviolet radiation (Abstract, col. 5, lines 1-12; as to instant claims 7), comprising acrylic silanes having the following formula A:


    PNG
    media_image8.png
    69
    312
    media_image8.png
    Greyscale
 Formula A
Wherein x is 4; R5 is a divalent hydrocarbon radical, preferably having 1-6 carbon atoms, such as divalent ethyl or butyl (col. 7, lines 20-45, as to instant claim 7, 17).

20. Chung further discloses a method for forming a coating comprising applying the composition to a substrate and subjecting said composition to UV radiation to polymerize and cure (col. 15, lines 10-37). Since the compound of formula A comprises four (meth)acryloyl end groups, therefore, upon subjecting the composition to UV light, said compound of formula A will intrinsically and necessarily polymerize and form a three-dimensional cross-linked network/structure as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

21. Claims 7-9 is rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 4,478,876) in view of Camerino et al, RSC Adv, 2018, 8, 1884 (submitted in IDS of 06/15/20).

22. The discussion with respect to Chung (US 4,478,876) set forth in paragraphs 18-20 above, is incorporated here by reference.

23. Chung does not teach a method comprising reacting the produced cured network with a fluoride salt to cleave silicon-carbon network.

24. However, Camerino et al discloses a process for disassembly of silyl-containing compounds by cleaving Si-C bonds, comprising reacting the silyl-based compounds with a fluoride ion, specifically tetrabutylammonium fluoride, cesium fluoride, sodium fluoride or potassium fluoride (p. 1884, right column, bottom paragraph; p. 1885, scheme 1).

25. Since the addition of fluoride ions such as tetrabutylammonium fluoride, cesium fluoride, sodium fluoride or potassium fluoride to Si-C based compounds provides cleavage of Si-C bonds as shown on Scheme 1 and 2 of Camerino et al, therefore, given a cleavage of Si-C bonds in the coating/cured composition of Chung is desired, it would have been obvious to a one of ordinary skill in the art to subject the coating/cured composition of Chung to a reaction with tetrabutylammonium fluoride, cesium fluoride, sodium fluoride or potassium fluoride, so to disassembly said cured composition as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale

    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

26. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 4,478,876) in view of Yoda et al (US 2017/0015834).

27. Chung discloses a hard coating composition curable upon exposure to ultraviolet radiation (Abstract, col. 5, lines 1-12) comprising acrylic silanes having the following formula A:


    PNG
    media_image8.png
    69
    312
    media_image8.png
    Greyscale

Wherein x is 4; R5 is a divalent hydrocarbon radical, preferably having 1-6 carbon atoms (col. 7, lines 20-45).

28. Though Chung does not explicitly recite the R5 divalent hydrocarbon radical further comprising carbamate/urethane groups,
Yoda et al discloses a hard coating composition comprising a silicon-based compound of the formula B below:


    PNG
    media_image9.png
    108
    301
    media_image9.png
    Greyscale
 Formula B
Wherein X is having the formula C below:


    PNG
    media_image10.png
    101
    364
    media_image10.png
    Greyscale
Formula C,

Wherein n is zero ([0033], [0034]).
Thus, in the silicon-based compound of Formula B, the linking group connecting the (meth)acryloyl group and the silicon atom further comprises urethane groups, and such silicon-based compounds are used in hard coating compositions.

29. Since both Chung and Yoda et al are related to hard coating compositions used for providing coating on substrates, comprising (meth)acryloyl-terminated silicon compounds having a hydrocarbon-based group linking the silicon atom with (meth)acryloyl group, and thereby belong to the same field of endeavor, wherein Yoda et al discloses said hydrocarbon-based linking group further comprising a urethane group, wherein said silicon-based compound provides improved scratch resistance to the coatings ([0022], [0023]), therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Yoda et al  and Chung, and to include, or obvious to try to include the urethane-containing hydrocarbon-based linking groups  taught by Yoda et al as the  hydrocarbon-based linking groups R5 in the silicon-based compound of Formula A of  Chung, so to further improve scratch resistance of the coatings of Chung and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

30. Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Perkins et al (US 5, 221,560) in view of Balk et al (US 2011/0086984).

31. Perkins et al discloses a method for forming a coating comprising forming a coating  composition, followed by applying that to a substrate and curing by UV radiation, wherein by “curing” both polymerization and cross-linking are meant (col. 8, lines 25-66), wherein the composition is a radiation curable composition that forms abrasion resistant coating (col. 3, lines 6-10), the composition comprises an acryloxy-functional silane having the Formula D below:


    PNG
    media_image11.png
    93
    311
    media_image11.png
    Greyscale
Formula D
Wherein R3 and R4 are alkyl; b is 1, c is 0-2 and d is an integer of 4-b-c; and R5 is a divalent hydrocarbon radical having from 2 to 8 carbon atoms (col. 4, lines 11-30).

32.  Thus, the compound having d equal to 2 and R5 of a hydrocarbon having 2 or 4 carbon atoms is within the teachings of Perkins et al. 
33.  The composition is cured by ultraviolet light (col. 3, lines 34-36, as to instant claim 16).

34. Since upon “curing” of the composition both polymerization and cross-linking are taking place, therefore, the compound of Formula D will intrinsically and necessarily polymerize as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

35. Though the compound of Formula D above comprises a group (R3O), wherein the compound claimed in instant claim 15 does not have alkoxy group, but rather comprises two alkyl groups,
Balk et al discloses copolymers of silyl-functional monomers used in cross-linkable coating compositions ([0039]) and having the formula E below:

    PNG
    media_image12.png
    35
    284
    media_image12.png
    Greyscale
Formula E
Wherein R4 is -(CH2)2-
X is a hydrolysable group,
R2 is aliphatic hydrocarbon having 1-20 carbon atoms, and
Wherein each of a, b and c are zero to 3; the sum of a+b+c=3 ([0040]-[0047]).
Given both b and c are equal to zero, then the monomer of formula E would be free from (OR1) and X substituents, and comprise only aliphatic hydrocarbon groups as substituents besides the (meth)acryloyl-based substituent.

36. Since both Balk et al and Perkins et al  are related to silyl-(meth)acrylate monomers used in cross-linkable coating compositions and thus belong to the same field of endeavor, wherein Balk et al shows that such silyl-(meth)acrylate monomers used in said coating compositions may or may not comprise hydrolysable substituents such as (OR1) and may include only alkyl-based substituents in addition to (meth)acrylate substituents, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Perkins et al  and Balk et al  and to use, or obvious to try to use the compound of Formula D of Perkins et al  having only alkyl groups as substituents in addition to (meth)acrylate substituents to prepare the coating composition of Perkins et al, i.e. to substitute group (R3O) in the Formula D of Perkins et al  for an alkyl group, as shown by Balk et al as well, since such alkyl- and (meth)acrylate- silyl monomers are taught in the art as being used in cross-linkable coating compositions, and since it would have been obvious choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

37. Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Perkins et al (US 5, 221,560) in view of Patel et al (US 5,214,085).

38. Perkins et al discloses a method for forming an abrasion resistant coating comprising forming a coating composition, followed by applying that to a substrate and curing by UV radiation, wherein by “curing” both polymerization and cross-linking are meant (col. 8, lines 25-66), wherein the composition is a radiation curable composition that forms abrasion resistant coating (col. 3, lines 6-10), the composition comprises an acryloxy-functional silane having the Formula D below:


    PNG
    media_image11.png
    93
    311
    media_image11.png
    Greyscale
Formula D
Wherein R3 and R4 are alkyl; b is 1, c is 0-2 and d is an integer of 4-b-c; and R5 is a divalent hydrocarbon radical having from 2 to 8 carbon atoms (col. 4, lines 11-30).
40.  Thus, the compound having d equal to 2 and R5 of a hydrocarbon having 2 or 4 carbon atoms is within the teachings of Perkins et al. 
41.  The composition is cured by ultraviolet light (col. 3, lines 34-36, as to instant claim 16).

42. Since upon “curing” of the composition both polymerization and cross-linking are taking place, therefore, the compound of Formula D will intrinsically and necessarily polymerize as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

43. Though the compound of Formula D above comprises a group (R3O), wherein the compound claimed in instant claim 15 does not have alkoxy group, but rather comprises two alkyl groups,
Patel et al discloses a radiation curable composition for forming abrasion resistant coatings (Title, Abstract), wherein the composition comprises a silyl acrylate having the formula F below:


    PNG
    media_image13.png
    105
    275
    media_image13.png
    Greyscale
  Formula F
Wherein a is 0-3, R6 is alkyl or aryl and R5 is a C1-8 alkylene (col. 3, lines 25-38).
Thus, “a” in the Formula F maybe equal to 3, and thus, the substituents on the compound of Formula F comprise only (meth)acylate group and alkyl or aryl groups only.
44.  The composition of Patel et al is applied to a substrate, followed by subjection that to UV radiation for curing (Col. 5, lines 5-15).
45. Since both Patel et al and Perkins et al  are related to methods for forming  abrasion resistant cross-linked coatings using UV-curable silyl-(meth)acrylate-containing compositions, and thereby belong to the same field of endeavor, wherein  Patel et al discloses that the silyl-(meth)acrylate monomers used in such composition may comprise hydrolysable (OR) groups or may be free from said hydrolysable groups and comprise only alkyl or aryl groups as substituents besides (meth)acrylate, therefore, based on the combined teachings of Perkins et al and Patel et al, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use the silyl-(meth)acrylate monomer of Formula D of Perkins et al having no hydrolysable (R3O) groups, but comprising only alkyl or aryl groups,  i.e. to substitute group (R3O) in the Formula D of Perkins et al  for an alkyl or aryl group, as shown by Patel et al as well, since such alkyl/aryl/(meth)acrylate- silyl monomers are taught in the art as being used to provide abrasion resistant curable coating compositions, and since it would have been obvious choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

	
Conclusion
46.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,468,789 discloses silane-(meth)acrylate compounds used in coating compositions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764